UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to QUAMTEL, INC. (Exact name of small business issuer as specified in its charter) Nevada 000-31757 98-0233452 (State of Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 14911 Quorum Drive, Suite 140, Dallas, Texas75254 (Address of Principal Executive Office) (Zip Code) (972) 361-1980 (Issuer’s telephone number, including area code) Indicate whether the issuer (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check One): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes¨Noþ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant filed all documents and reports required to be filed by Section l2, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes¨No¨ APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares outstanding of each of the issuer's classes of common equity as of August 15, 2011 is 39,352,737. QUAMTEL, INC. Table of Contents Page PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL INFORMATION 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 3. QUALITATIVE AND QUANTITATIVE DISCLOSURES ABOUT MARKET RISK 18 ITEM 4T. CONTROLS AND PROCEDURES 21 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 23 ITEM 1A RISK FACTORS 23 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 23 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 24 ITEM 4. (REMOVED AND RESERVED) 24 ITEM 5. OTHER INFORMATION 24 ITEM 6. EXHIBITS 25 SIGNATURES 26 2 QUAMTEL, INC. PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL INFORMATION INDEX TO FINANCIAL STATEMENTS Page Condensed Consolidated Balance Sheets as of June 30, 2011 (unaudited) and December31, 2010 4 Unaudited Condensed Consolidated Statements of Income (Losses) for the three and six months ended June 30, 2011 and 2010 5 Unaudited Condensed Consolidated Statement of Cash Flow for the six months ended June 30, 2011 and 2010 6 Unaudited Condensed Consolidated Statement of Stockholders’ Deficit for the six months ended June 30, 2011 7 Notes to the Unaudited Condensed Consolidated Financial Statements 8 3 Quamtel, Inc. Condensed Consolidated Balance Sheets Unaudited June 30, 2011 (unaudited) December 31, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory Prepaid expenses and deposits Total current assets Restricted Cash Property and equipment, net Goodwill and other intangibles TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS'(DEFICIENCY) Current liabilities: Accounts payable $ $ Accrued expenses Unearned revenue Advances from related party Stock-based payable Current portion of notes payable Total current liabilities Noncurrent portion of notes payable - - TOTAL LIABILITIES Shareholders'(deficiency): Common stock - $0.001 par value; 200,000,000 shares authorized; 32,512,737 and 23,312,237 shares issued, and 32,412,737 and 23,212,237 outstanding at June 30, 2011 and December 31, 2010, respectively Preferred stock - $0.001 par value; 50,000,000 shares authorized; no shares issued and outstanding - - Additional paid-in capital Treasury stock, 100,000 shares ) ) Accumulated (deficit) ) ) Total shareholders'(deficiency) ) ) TOTAL LIABILITIES AND SHAREHOLDERS'(DEFICIENCY) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Quamtel, Inc. Condensed Consolidated Statement of Operations For the Three and Six Months Ended (Unaudited) June 30, 2011 and 2010 Unaudited Three Months Six Months Revenues $ Cost of sales Gross profit Operating expenses: Compensation, consulting and related expenses General and administrative expenses Depreciation and amortization Total operating expenses Loss from operations ) Other (income) expense: Interest and financing expense Other (income) loss ) - ) - (Gain) loss on disposition assets ) ) Total other (income) expense ) ) Loss before income taxes ) Income tax expense (benefit) - Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per share: Net loss per share $ ) $ ) $ ) $ ) Weighted average number of shares outstanding The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Quamtel, Inc. Condensed Consolidated Statements of Cash Flow For the Six Months Ended June 30, 2011 and 2010 Unaudited CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Gain on disposition of assets ) Noncash consulting expense Changes in operating assets and liabilities Accounts receivable Inventory ) Prepaid expenses and deposits Accounts payable ) Accrued expenses ) Stock payable - - Unearned revenue ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property & equipment - ) (Acquisition) disposition ofassets ) Deposit paid - ) Net cash provided by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from common stock issuances Proceeds from promissory note issuances Advances from (repayments to) related party ) ) Cash paid to redeem common stock - ) Repayment of notes payable - ) Net cash provided by financing activities Net increase (decrease) in cash ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Cash paid for taxes $
